Case 1:21-mc-00423-AT Document 3-9 Filed 05/04/21 Page 1 of 5




                 EXHIBIT I
                     Case 1:21-mc-00423-AT Document 3-9 Filed 05/04/21 Page 2 of 5

            Original Message
From: customersupport@thomsonreuters.com [customersupport@thomsonreuters.com]
Sent: 5/2/2018 10:55 PM
To:
Subject: RE: Case : 06530341

Hi Helen,

A profile was created for Patokh CHODIEV. However, we decided to remove the profile due to the following reasons:

       He is not a PEP (doesn’t hold any PEP position and we have no solid/official proof of him being related to other PEPs).
       He has no recent risk information reported. Negative media refers to charges of corruption in 2011 and those judges were
       dropped at that time.

Currently, we do not have any reason to reinstate/create a World-Check profile for the reported individual.

It is our responsibility under Data Protection laws only to publish the most up to date information and to delete and no longer make
available anything that is out of date about any particular data subject.

Should you require any further assistance, please do not hesitate to contact me.

Best regards,


           Original Message
From: [helen.church@thomsonreuters.com]
Sent: 5/1/2018 10:07 PM
To: customersupport@thomsonreuters.com
Subject: RE: Case : 06530341 Fwd: WC1 - from Thomson Reuters [ ]


HI


I mean why hasn’t he been added not removed.


Kind regards
                      Case 1:21-mc-00423-AT Document 3-9 Filed 05/04/21 Page 3 of 5



From: customersupport@thomsonreuters.com [mailto:customersupport@thomsonreuters.com]
Sent: 01 May 2018 14:47
To:
Subject: RE: Case : 06530341


Hello

Thank you for your email.

I am unable to provide the reason as to why Patokh CHODIEV was removed from World-Check. As mentioned on my previous email, if
we believe that the information is no longer relevant for inclusion in World-Check then we would have no legitimate interest in continuing
to process it (which would mean we would have no legal basis for continuing to process data about the person by releasing our
reasoning information to our clients).

However, I will give you an update within 24 to 48 hours to check if Patokh CHODIEV has any new risks that would fit our inclusion.

Best regards,


           Original Message
From: [helen.church@thomsonreuters.com]
Sent: 5/1/2018 8:50 PM
To: customersupport@thomsonreuters.com
Subject: RE: Case : 06530341


Hi



Would you be able to give specific reasons for this specific profile as to why he doesn’t fit the WC criteria. The client is saying that there
is a lot of negative news on him.




From: customersupport@thomsonreuters.com [mailto:customersupport@thomsonreuters.com]
Sent: 01 May 2018 06:44
To:
Subject: RE: Case : 06530341



Hi


Good day.

I was not able to receive any response from you on my last email. With this, I trust that the concern you raised has been addressed to
your satisfaction.

In case you need further assistance, please do not hesitate to contact us by sending an email to grc.wc.research@thomsonreuters.com.

Best regards,
                     Case 1:21-mc-00423-AT Document 3-9 Filed 05/04/21 Page 4 of 5
           Original Message
From: customersupport@thomsonreuters.com [customersupport@thomsonreuters.com]
Sent: 4/30/2018 1:53 PM
To:
Subject: RE: Case : 06530341

Hi,

As the Data Controller of personal data in the World-Check database, we have to strictly comply with the UK Data Protection Act 1998 in
our collation and provision of access to that data. This means we have an obligation to the data subject in the database to ensure we
keep accurate records about them that are up to date and only publish up to date information about those subjects to our clients. Further
information regarding our commitments to the data subjects is available in our privacy statement: http://www.world-check.com/privacy-
 statement

It is our responsibility under Data Protection laws only to publish the most up to date information and to delete and no longer make
available anything that is out of date about any particular data subject.

We are therefore not permitted under the UK Data Privacy regime to release any archive versions of the data file to our customers.

Please let me know if you were able to receive my email and advice if you need further assistance on your query and I will get back to
you as soon as possible.

Best Regards,

          Original Message
From: Sent: 4/27/2018 4:56 PM
To: customersupport@thomsonreuters.com
Subject: RE: Case : 06530341

Hi


Please can you review this person as the client is concerned and very surprised that he is not there. Please could provide a more
detailed explanation for the client.

Kind regards



From: customersupport@thomsonreuters.com [mailto:customersupport@thomsonreuters.com]
Sent: 26 April 2018 14:26
To:
Subject: RE: Case : 06530341


Hi,

Hope your day is going well.

With reference to your enquiry, I confirm the profile of Patokh CHODIEV has been removed from the World-Check database as the
individual no longer fits the criteria for an inclusion on World-Check.

From a general perspective, we would remove profiles if it comes to our attention that they no longer meet our inclusion criteria.
Examples of how this may come to our attention are as follows:

       We become aware of public source reports indicating new information
       We are contacted by the profile subject with information that we were unable to source from the public domain
       An applicable retention period for the profile expires.

Please let me know if you were able to receive my email and advise if you need further assistance on your query and I will get back to
you as soon as possible.

Best regards,
                    Case 1:21-mc-00423-AT Document 3-9 Filed 05/04/21 Page 5 of 5
Hi
Please can you look at the email below. Why is the name “Patokh Chodiev not on World-Check?
Kind regards
Helen

Sent from my iPhone


Begin forwarded message:
From:
Date: 25 April 2018 at 10:54:16 BST
To:
Subject: RE: WC1

Hi Helen,
Any luck with this?
We also have another name “Patokh Chodiev”.
Has significant negative media on google and SFO investigations, but nothing in worldcheck on main search?
Thank you,
